Citation Nr: 1524207	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-45 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction from 10 percent to a noncompensable rating for a service-connected gastrointestinal condition with diarrhea, effective October 1, 2009, was proper.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reduced the rating for a gastrointestinal condition with diarrhea from 10 percent to a noncompensable rating, effective October 1, 2009. 


FINDINGS OF FACT

1.  At the time of the April 2009 proposed rating reduction for a gastrointestinal condition with diarrhea, which became effective in July 2009, the disability rating had been in effect for more than five years.

2.  The rating for a gastrointestinal condition with diarrhea was reduced without observation of regulatory requirements.


CONCLUSION OF LAW

The reduction of the rating for a gastrointestinal condition with diarrhea from 10 percent to a noncompensable rating, effective since October 1, 2009, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for a gastrointestinal condition with diarrhea from 10 percent to a noncompensable rating were properly carried out by the RO.  In April 2009, the RO notified the Veteran of the proposed rating reduction, setting forth all material facts and reasons for the reductions.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran submitted private medical records within the 60 day period documenting his continuing gastrointestinal problems and treatment.  He did not request a predetermination hearing.  The RO took final action to reduce the disability rating in a July 2009 rating decision, effective October 1, 2009.  The RO informed the Veteran of this decision by letter dated July 9, 2009.

However, the previous rating for a gastrointestinal condition with diarrhea had been in effect for more than five years, and therefore could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

The July 2009 rating decision that reduced the disability rating for the Veteran's gastrointestinal condition with diarrhea did not discuss the application of the above regulations to the current appeal. 

In this regard, the Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The disability rating was reduced without any evidence of improvement of the condition, and despite the fact that the Veteran had submitted private medical evidence affirmatively demonstrating that his condition had not improved.  See May 2009 letter from Dr. E.W.  No medical evidence of record at the time of the rating reduction "clearly warrant[ed] the conclusion that sustained improvement has been demonstrated" as required under the 38 C.F.R. § 3.344(a) criteria.  While the RO subsequently obtained a VA examination report from December 2014 that showed some evidence of improvement of the condition, these findings were recorded more than five years after the rating had been reduced.  The regulations provide that a rating shall not be reduced on the basis of one examination where a condition - such as a gastrointestinal condition - is subject to temporary or episodic improvement.  Moreover, the determination as to whether a rating reduction is proper is based on the evidence available at the time of the reduction, and not five years after-the-fact.  

Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in its rating reduction of the gastrointestinal condition with diarrhea from 10 percent to a noncompensable rating, the Board finds that the July 2009 rating decision is void ab initio as not in accordance with the applicable criteria.  As such, the Board restores the disability rating for a gastrointestinal condition with diarrhea.  38 C.F.R. § 3.344. 


ORDER

The reduction in the rating for a gastrointestinal condition with diarrhea from 10 percent to a noncompensable rating, effective October 1, 2009, was not proper and the 10 percent rating is restored, effective October 1, 2009. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


